Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 29, 2022

The Court of Appeals hereby passes the following order:

A22A1152. ERIC HIXSON v. THE STATE.

      After entering a guilty plea, Eric Hixson filed a motion for an out-of-time
appeal. The trial court denied the motion, and Hixson filed this appeal.
      In Cook v. State, the Supreme Court determined that a trial court lacks authority
to grant an out-of-time appeal. Cook v. State, ___ Ga. ___, ___ (5) (Case No.
S21A1270, decided March 15, 2022). Hixson, therefore, “had no right to file a motion
for an out-of-time appeal in the trial court; his remedy, if any lies in habeas corpus.”
Rutledge v. State, ___ Ga. ___, ___ (Case No. S21A1036, decided March 15, 2022).
Rather than denying Hixson’s motion, the trial court should have dismissed it. See id.
Accordingly, the trial court’s order denying the motion for out-of-time appeal is
hereby VACATED and this appeal is hereby REMANDED to the trial court, which
is DIRECTED to enter an order dismissing the motion for out-of-time appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/29/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.